DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The action is in response to the Applicant’s after final response filed on 12/07/2021.
Claims 1, 23, 25 and 28-48 are pending. 
Claims 1, 29, 43 and 44 are independent. 


Allowable Subject Matter
Claims 1, 23, 25 and 28-48 allowed.
The following is an examiner’s statement of reasons for allowance: The cited prior art that is closest do not teach or suggest a multiaxial motor control system configured to control motors for a plurality of shafts included in a multiaxial machine, the multiaxial motor control system comprising: the first motor control device disconnects electrification to a motor connected to the first motor control device, when the communication controller of the first motor control device detects failure in reception of the second command signal, the plurality of motor control devices further include a second motor control device provided at the signal receiving side of the location of the failure in the network, the second motor control device being connected to the first motor control device in a series connection in the network so that the first motor control device communicates the second motor control device bypassing the controller, and the second motor control device generates a third torque command preliminary set by the rotation controller of the second motor control device and stops a motor connected to the second motor control device by applying a second control torque when the communication controller detects the failure of the reception of the second command signal, the (claim 1); a drive unit configured to generate a drive voltage for electrification to drive the corresponding one of the motors based on the second torque command, at least one of the plurality of motor control devices is configured to communicate another of the plurality of motor control device bypassing the controller, the plurality of motor control devices includes a first motor control device at signal receiving side of a location of a failure in the network, and the first motor control device continues to operate a motor connected with the first motor control device by applying a second driving torque based on the second command signal which is received normally before the detection of the failure, and stops the motor connected with the first motor control device by applying a third braking torque at a predetermined time after a beginning of the operation to continue, when the communication controller detects the failure of a reception of the second command signal along with other features of claim 29 (claim 29); a drive unit configured to generate a drive voltage for electrification to drive the corresponding one of the motors in accordance with the torque command, when at least one of the motor control devices detects failure in reception of the command signal, the at least one of the motor control devices outputs the torque command for braking torque to stop the corresponding one of the motors, the plurality of motor control devices are connected in series so that at least one of the plurality of motor control devices is configured to communicate another of the plurality of motor control device bypassing the controller, the controller and the plurality of motor control devices are connected to form a ring network so that only a first one of the plurality of motor control devices connected in series and a last one of the plurality of motor control devices connected in series are directly communicable with the controller, or to form a line network so that only a first one of the plurality of motor control devices connected in series is directly communicable with the controller along with other features of claim 43 (claim 43); wherein each of the plurality of motor control devices includes, a communication controller configured to receive the second command signal, transmit the received second command signal, and (claim 44).
The combination of the claimed limitations in the independent claims 1, 29, 43 and 44 are not anticipated or made obvious by the prior art of search in the examiners opinion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R BROWN whose telephone number is (571)270-0396. The examiner can normally be reached Monday-Friday, 6:30am-3pm; Every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R BROWN/Examiner, Art Unit 2846                                                                                                                                                                                                        /KAWING CHAN/Primary Examiner, Art Unit 2846